Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0013228 A1, hereinafter “Lee”).

As to claim 1, Lee (Fig. 14) discloses an augmented reality, virtual reality, and/or mixed reality (AR/VR) system (100), comprising: 
an interface device (400) configured to be worn by a user and comprising a frame (“the front extended part of the cap”) supporting a reaction material (Fig. 16 element 410; Para. 0300); 
a visualization device (Fig. 14 element 300) configured to display virtual features for visualization by the user (Para. 280), wherein the visualization device comprises an electromagnet (Fig. 16 element 420; Para. 0300) configured to magnetically couple to the reaction material (Fig. 17; Para. 0302); and 
a controller (Fig. 14 element 200) electrically coupled to the electromagnet (Para. 0277) and configured to adjust operation of the electromagnet to modulate a magnetic coupling force between the electromagnet and the reaction material (Para. 0312-0314, The current through the electromagnet is controlled. Since the function is performed, the function is necessarily performed by the controller 200 or a separate controller.).

As to claim 2, Lee (Fig. 18) discloses the AR/VR system of claim 1, comprising a sensor (23) coupled to a housing of the visualization device (Fig. 2 element 24; Para. 0145, 0153, 0154, a sensor is disposed in the HMD device also), wherein sensor is configured to provide the controller with feedback indicative of a position of the visualization device relative to the interface device (Para. 0316-0320, detachment or attachment of the display device), an orientation of the visualization device relative to the interface device, or both (Fig. 21; Para. 0357- 0358), and the controller is configured to adjust the operation of the electromagnet based on the feedback (Para. 0321, 0333).
The above rejection also stands for the similar method of claim 13. 

As to claim 3, Lee (Fig. 16) disclose the AR/VR system of claim 2, wherein the controller is configured to energize the electromagnet when the visualization device is within a threshold distance of the interface device (Fig. 17; Para. 0310-0312, the current is applied when the first coupler 410 and the second coupler 420 are coupled to each other), and wherein the controller is configured to de-energize the electromagnet when the visualization device is outside of the threshold distance of the interface device (Fig. 0312, the current is cut off to separate the display. Hence, the electromagnet remains de-energize when the display is detached from the main body 400. In this case, the display is interpreted to be outside “the threshold distance of the interface”).
The above rejection also stands for the similar method of claim 14.

As to claim 4, Lee (Fig. 21) discloses the AR/VR system of claim 2, wherein the controller is configured to energize the electromagnet when the visualization device is within a threshold orientational range relative to the interface device (Para. 0311, 0358; The current is applied when the first coupler 410 and the second coupler 420 are coupled to each other. The coupling distance is interpreted to read on “a threshold orientational range”), and wherein the controller is configured to de-energize the electromagnet when the visualization device is outside of the threshold orientational range of the interface device (Fig. 0312, the current is cut off to separate the display. Hence, the electromagnet remains de-energize when the display is detached from the main body 400. In this case, the display is interpreted to be outside “the threshold orientational range of the interface device”).
The above rejection also stands for the similar method of claim 15.

As to claim 10, Lee (Fig. 18) teaches the AR/VR system of claim 1, comprising a sensor (23) communicatively coupled to the controller (200) and configured to provide the controller with feedback indicative of a parameter of the user (Para. 0326), wherein the controller is configured to adjust the operation of the electromagnet based on the feedback (Para. 0328).

As to claim 11, Lee (Fig. 16) discloses the AR/VR system of claim 1, wherein the reaction material (410) comprises a metallic plate or a permanent magnet (413; Para. 0304).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 above, and further in view of Hendricks (US 10,239,445 B1, hereinafter “Hendricks”).

As to claim 5, Lee (Fig. 16) discloses the AR/VR system of claim 1, wherein the electromagnet (420) is one of a plurality of electromagnets (423, 429; Para. 0311) and the reaction material (410) is one of a reaction material (413), wherein the controller is configured to adjust operation of the plurality of electromagnets to magnetically engage with the plurality of reaction materials to impart a rotational torque to the visualization device about an axis of the visualization device to facilitate alignment between the visualization device and the interface device (Fig. 21; Para. 0310-0314, 0358, the electro-magnetic force has to be affected when the user adjusts the angle of the display device since the display and the main body are coupled by the electromagnetic force.).
Lee does not expressly disclose a plurality of reaction materials. 
However, Hendricks teaches disclose a plurality of reaction materials (Col. 6 lines 40-44, magnets). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hendricks to include a plurality of magnets in the device disclosed by Lee. The motivation would have been to provide better attachment (Hendricks; Col. 6 lines 40-44). 

As to claim 12, Lee does not disclose the AR/VR system of claim 1, comprising: 
an additional electromagnet coupled to a housing of the visualization device and electrically coupled to the controller; and 
a restraint of a ride vehicle, wherein the restraint includes a receptacle and a reaction surface, wherein the receptacle is configured to receive the visualization device, and wherein the controller is configured to adjust operation of the additional electromagnet to modulate an additional magnetic coupling force between the additional electromagnet and the reaction surface in coordination with a ride cycle of the ride vehicle.
However, Hendricks teaches an additional electromagnet coupled to a housing of the visualization device and electrically coupled to the controller (Fig. 1B element 22; Col. 6 lines 40-44, magnets; Lee discloses an electromagnet as discussed above); and 
a restraint of a ride vehicle (Fig. 3 element 32A), wherein the restraint includes a receptacle (46) and a reaction surface (“the metal or magnet” on the bike for attachment of display), wherein the receptacle is configured to receive the visualization device (Col. 7 lines 28-35), and wherein the controller is configured to adjust operation of the additional electromagnet to modulate an additional magnetic coupling force between the additional electromagnet and the reaction surface in coordination with a ride cycle of the ride vehicle (Lee discloses modulating magnetic force with respect to the movement of the HMD device).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hendricks to include a plurality of magnets in the device disclosed by Lee. The motivation would have been to provide attachment of the HMD on a vehicle such as a cycle (Fig. 3; Col. 27-35). 


Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of St-Gallay (US 2016/0083034 A1, hereinafter “St-Gallay).

As to claim 6, Lee does not expressly disclose the AR/VR system of claim 1, comprising a ride vehicle configured to travel along a path, wherein the visualization device is tethered to the ride vehicle.
However, St-Gallay (Fig. 4) teaches comprising a ride vehicle (14) configured to travel along a path (Para. 0053), wherein the visualization device is tethered to the ride vehicle (Fig. 5 element 15; Para. 0054; Lee discloses a display device coupled to the helmet as discussed above).
It would have been obvious to one of ordinary skill in the art to tether a helmet disclosed by Lee to a ride vehicle as taught by St-Gallay. The motivation would have been to securely fix the helmet to the vehicle (St-Gallay; Para. 0054). 

As to claim 7, Lee discloses the AR/VR system of claim 6, wherein the controller is configured to adjust the operation of the electromagnet in coordination with a ride cycle of the ride vehicle (Fig. 18; Para. 0323, 0325-0326, if a user uses the electronic device 100 while riding a cycle as taught by St-Gallay, the current applied to the electromagnets are controlled according to the movement state of the helmet 400.).

Claim(s) 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 13 respectively above, and further in view of Frank et al. (US 2014/0313343 A1, hereinafter “Frank”).

As to claim 8, Lee (Fig. 2) discloses the AR/VR system of claim 1, comprising a sensor (23) communicatively coupled to the controller (27) and configured to provide the controller with feedback indicative of a location of a ride vehicle along a path (Para. 0097, 0100, 0103, a wearable robot/HMD), wherein the controller is configured to adjust the operation of the electromagnet based on the feedback (Para. 0312, 0326, 0330, the current applied to the electromagnets are controlled according to the movement state of the helmet 400). 
Lee does not expressly disclose configured a ride vehicle.
However, Frank teaches a ride vehicle (Para. 0030, 0062). 
It would have been obvious to one of ordinary skill in the art to use a HMD device of Lee while riding a cycle as taught by Frank. The combination would have merely yielded predictable results (Frank; Para. 0062). 

As to claim 9, Lee teaches the AR/VR system of claim 1, comprising a sensor (Fig. 2 element 23) communicatively coupled to the controller (27) and configured to provide the controller with feedback indicative of a force applied to the visualization device (Para. 0329-0330), wherein the controller is configured to adjust the operation of the electromagnet based on the feedback (Para. 0312, 0326, 0330, the current applied to the electromagnets are controlled according to the movement state of the helmet 400).
Lee does not disclose while a ride vehicle travels along a path
 and the visualization device is coupled to the ride vehicle. 
However, Frank teaches while a ride vehicle travels along a path (Para. 0062),
 and the visualization device is coupled to the ride vehicle (Para. 0030, 0062, mounting the HMD device on the handles of the cycle while during stopping). 
It would have been obvious to one of ordinary skill in the art to use a HMD device of Lee while riding a cycle as taught by Frank. The combination would have merely yielded predictable results (Frank; Para. 0062). 




As to claim 16, Lee discloses the method of claim 13, wherein the parameter comprises a position of the visualization device relative to a path traveled (Para. 0097, 0100, 0103, a wearable robot/HMD). 
Lee does not expressly disclose a ride vehicle.
However, Frank teaches a ride vehicle (Para. 0030, 0062). 
It would have been obvious to one of ordinary skill in the art to use a HMD device of Lee while riding a cycle as taught by Frank. The combination would have merely yielded predictable results (Frank; Para. 0062). 

Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of St-Gallay.

As to claim 17, Lee (Fig. 14) discloses an augmented reality, virtual reality, and/or mixed reality (AR/VR) system (100), comprising: 
a ride vehicle configured to travel along a path (Fig.1 element 12); 
a visualization device (Fig. 14 element 300) configured to display virtual features for visualization by a user (Para. 280), wherein the visualization device comprises an electromagnet (Fig. 16 element 420; Para. 0300); 
an interface device (Fig. 14 element 400) configured to be worn by the user and to engage with the visualization device (300), wherein the interface device comprises a frame (“the front extended part of the cap”) supporting a reaction material (Fig. 16 element 410; Para. 0300); 
a controller (Fig. 14 element 200) electrically coupled to the electromagnet (Para. 0277), wherein the electromagnet is magnetically couple to the reaction material (Fig. 17; Para. 0302) and the controller is configured to adjust operation of the electromagnet to modulate a magnetic coupling force between the electromagnet and the reaction material (Para. 0312-0314, The current through the electromagnet is controlled. Since the function is performed, the function is necessarily performed by the controller 200 or a separate controller.).
Lee does not disclose a visualization device coupled to the ride vehicle via a tether 
However, St-Gallay teaches a visualization device coupled to the ride vehicle via a tether (Fig. 5 element 15; Para. 0054; Lee discloses a display device coupled to the helmet as discussed above).
It would have been obvious to one of ordinary skill in the art to tether a helmet disclosed by Lee to a ride vehicle as taught by St-Gallay. The motivation would have been to securely fix the helmet to the vehicle (St-Gallay; Para. 0054). 

As to claim 18, Lee discloses the AR/VR system of claim 17, wherein the ride vehicle is configured to execute a plurality of stages of a ride cycle (Fig. 18; movement of the user), and the controller is configured to adjust the operation of the electromagnet based on a stage of the plurality of stages being executed by the ride vehicle (Para. 0318-0321, based on the movement the controller controls the current supplied to the electromagnets. One stage being the visualization stay attached, and other stage being when the visualization is detached based on movement information).

As to claim 19, Lee (Fig. 18) discloses the AR/VR system of claim 17, comprising a sensor (23) coupled to the ride vehicle or the visualization device (100) and configured to provide feedback indicative of a location of the ride vehicle along the path, a force applied to the visualization device while the ride vehicle travels along the path (Para. 0329-0332), or both, wherein the controller is configured to adjust the operation of the electromagnet based on the feedback (Para. 0333).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over St-Gallay as applied to claim 17 above, and further in view of Hendricks.

As to claim 20, Lee does not disclose the AR/VR system of claim 17, comprising: 
wherein the ride vehicle comprises a restraint including a receptacle and a reaction surface, wherein the receptacle is configured to receive the visualization device, 
wherein the visualization device comprises an additional electromagnet electrically coupled to the controller; and 
wherein the controller is configured to adjust operation of the additional electromagnet to modulate an additional magnetic coupling force between the additional electromagnet and the reaction surface in coordination with a ride cycle of the ride vehicle.
However, Hendricks teaches wherein the ride vehicle (Fig. 3) comprises a restraint (32A) including a receptacle (46) and a reaction surface (“the metal or magnet” on the bike for attachment of display), wherein the receptacle is configured to receive the visualization device (Col. 7 lines 28-35)
wherein the visualization device comprises an additional electromagnet electrically coupled to the controller (Fig. 1B element 22; Col. 6 lines 40-44, magnets; Lee discloses an electromagnet as discussed above); and 
wherein the controller is configured to adjust operation of the additional electromagnet to modulate an additional magnetic coupling force between the additional electromagnet and the reaction surface in coordination with a ride cycle of the ride vehicle (Lee discloses modulating magnetic force with respect to the movement of the HMD device).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hendricks to include a plurality of magnets in the device disclosed by Lee/St-Gallay. The motivation would have been to provide attachment of the HMD on a vehicle such as a cycle (Fig. 3; Col. 27-35). 
Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Yamamoto et al. (US 2021/0318545 A1) also discloses electromagnet for attachment (Fig. 2; Para. 0059).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625